DETAILED ACTION
Title
The title is objectionable.  The title of the design identifies the article in which the design is embodied by the name generally known and used by the public.  See MPEP 1503.01.   For clarity of disclosure, the title should be amended throughout the application, original oath or declaration, application date sheet excepted, to read: --Hair curling iron--.

Specification
	The specification is objectionable.  The specification must include a description of each figure.  The sole description that has been provided is not sufficient to explain each view that was submitted as the reproduction disclosure.  While the descriptions are not required to be written in any particular format, they must describe the views of the reproductions clearly and accurately.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
	The following is suggested:
--Hair curling iron
Fig. 1.1 is a perspective view of a hair curling iron.
Fig. 1.2 is an enlarged rear elevational view.
Fig. 1.3 is a bottom plan view.
Fig. 1.4 is an enlarged front elevational view.
Fig. 1.5 is a left side elevational view.
Fig. 1.6 is a top plan view.
Fig. 1.7 is an additional perspective view. 
Fig. 1.8 is a right side elevational view.--


Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The claim is nonenabling and indefinite because the overall shape/configuration and scope of the design cannot be understood without resulting to conjecture.  Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.  See MPEP 1503.02.  
Several features of the design are unclear.  
1.	The placement and appearance of the features underneath the lever cannot be understood.

    PNG
    media_image1.png
    757
    361
    media_image1.png
    Greyscale



2.	The placement of the two circular areas along the bottom of the design 
cannot be understood. 

    PNG
    media_image2.png
    455
    297
    media_image2.png
    Greyscale

Due to the lack of clarity between the views, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  


Possible means to overcoming the rejection:
Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the hair curling iron shown in broken lines form no part of the claimed design or a statement that the portions of the hair curling iron shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Matter excluded from the claim:
Hague Administrative Instructions Section 403: (a) Matter which is shown in a reproduction but for which protection is not sought may be indicated
(i) in the description referred to in Rule 7(5)(a) and/or
(ii) by means of dotted or broken lines or coloring. 
A response is required in reply to the Office action to avoid abandonment of the application. 

Replacement Drawings:
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Reproductions shall be of a quality permitting all the details of the design to be clearly distinguished and permitting publication. 

The lines throughout the disclosure must be clean and well defined.  All drawings must be made by a process that will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it is so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity 35 U.S.C. 112(a). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

References
The references are cited as art of record. Applicant may view and obtain copies of the cited U.S Patent references by visiting the following site and doing an online search. http://patft.uspto.gov/.  As per the requirement under MPEP 707.05(a), copies of cited foreign patent documents and non-patent literature (NPL) will be furnished with the Office action.

Conclusion
	The claim design is rejected.

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.	



Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. 
Applicants may submit replies to Office actions only by:

⦁	Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
⦁	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
⦁	Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
⦁	Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

•	Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, to Jennifer Rivard whose telephone number is (571) 272-2609.   The examiner can normally be reached on Monday -Friday from 7:00 a.m. to 3:30 p.m.  If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571- 272-2998.
•	Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. 
•	Information regarding Status of an Application
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

•	Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  


	

	 
/Jennifer Rivard/Primary Examiner, Art Unit 2911